Citation Nr: 1432882	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-15 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for alpha-1 antitrypsin deficiency.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1982 to November 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at an August 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

Alpha-1 antitrypsin deficiency was not noted on the January 1982 service enlistment examination report; however, the Veteran's congenital disease (alpha-1 antitrypsin deficiency) clearly and unmistakably preexisted service and was not clearly and unmistakably not aggravated or permanently worsened during active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for pulmonary disease secondary to alpha-1 antitrypsin deficiency have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case contends that he had alpha-1 antitrypsin deficiency prior to his enlistment in active service, and that it was aggravated or exacerbated during active service due to exposure to dust while on marches and in the motor pool, exposure to cleaning solvents, exposure to extreme temperatures while stationed in places such as Germany and Korea, and strenuous exercise during daily physical training.   

Prior to enlistment in the Army, the Veteran states that he did not have any breathing problems, and that he ran every day with no respiratory difficulty.  Then, during service, he states that he began having a hard time breathing while running, and was diagnosed with runner's asthma.  He characterizes this diagnosis as the first of several misdiagnoses that continued following discharge from military service until he was correctly diagnosed with alpha-1 antitrypsin deficiency in 2008.

Alpha-1 antitrypsin is a protein produced by the liver that inhibits the activity of certain enzymes.  Deficiency of this protein is associated with development of emphysema.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 55 (31st Ed. 2007). 

After a review of all the evidence of record, lay and medical, the Board finds that a preexisting disease (alpha-1 antitrypsin deficiency) was not noted at entrance to service in January 1982.  The January 1982 enlistment examination report is completely negative for any report, complaints, history, symptoms, findings, or diagnosis of a respiratory disease or symptoms, including alpha-1 antitrypsin deficiency.  Because alpha-1 antitrypsin deficiency was not "noted" at the January 1982 service enlistment examination, the Veteran is entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111.  

Next, after a review of all the evidence, the Board finds that the Veteran's alpha-1 antitrypsin deficiency clearly and unmistakably preexisted service.  In addition to the Veteran's own contention that his alpha-1 antitrypsin deficiency preexisted service and was aggravated by service, the clear and unmistakable evidence of preexistence of alpha-1 antitrypsin deficiency includes articles submitted by the Veteran and statements of various physicians that alpha-1 antitrypsin deficiency is a genetic disease that existed since birth.    

One of the articles submitted by the Veteran and published by the American Thoracic Society states that alpha-1 antitrypsin deficiency is an inherited form of emphysema, and that inheriting two abnormal alpha-1 antitrypsin genes causes alpha-1 antitrypsin deficiency.  The article also states that pulmonary symptoms of this disease are most likely to appear after the age of thirty.    

In addition, in March 2014, Dr. H. authored an opinion in response to a request by VA in which she stated that alpha-1 antitrypsin deficiency is an inherited disease, and that the natural history of the disease process is that there are minimal pulmonary symptoms in the first two decades of life.  Therefore, Dr. H. stated that it is not surprising that the Veteran did not have any pulmonary symptoms prior to joining the military.     

The Board finds that the treatise evidence and statements of Dr. H. outlined above are competent and probative medical evidence on the question of whether the Veteran had a preexisting congenital disease because they are based on professional medical knowledge regarding the nature of alpha-1 antitrypsin deficiency.  Moreover, Dr. H. gave a fully articulated opinion that is supported by a sound reasoning.  Both the treatise evidence and Dr. H.'s opinion adequately explain why the Veteran did not experience symptoms of alpha-1 antitrypsin deficiency prior to service enlistment and why the enlistment examination report is negative.   

Thus, Dr. H.'s opinion, along with the treatise evidence submitted by the Veteran, constitute clear and unmistakable evidence that a congenital disease (alpha-1 antitrypsin deficiency) preexisted the Veteran's period of active service.  There are no competent opinions or other evidence suggesting that alpha-1 antitrypsin deficiency is not a preexisting congenital disease, nor does any other medical evidence of record conflict with Dr. H.'s conclusions or treatise evidence regarding alpha-1 antitrypsin deficiency being a congenital disease.

Next, after a review of the evidence of record, lay and medical, the Board finds that there is not clear and unmistakable evidence that the Veteran's preexisting alpha-1 antitrypsin deficiency was not aggravated or permanently worsened by active service, and, in fact, that the evidence is at least in relative equipoise as to whether the preexisting alpha-1 antitrypsin deficiency was aggravated or permanently worsened by service.  

The Veteran's service records show that in May 1988, while still in service, he sought treatment for shortness of breath while running.  He was diagnosed with reactive airway disease (RAD) and was given an inhaler.  

Current VA treatment records show diagnoses of tobacco-induced and alpha-1 antitrypsin deficiency accelerated emphysema, as well as bronchitis and chronic obstructive pulmonary disorder (COPD).  The treatment records indicate that he quit smoking in March 2009, but prior to that, had smoked one pack per day for 27 years.  

The Veteran has submitted favorable opinions by two private physicians linking his current COPD and emphysema to aggravation of his alpha-1 antitrypsin deficiency during active service.  In an October 2013 letter, Dr. T. stated that he had treated the Veteran since August 2011, and that he had current diagnoses of severe chronic obstructive pulmonary disorder (COPD) in addition to alpha-1 antitrypsin deficiency with severe emphysema.  The doctor opined that the Veteran incurred an in-service superimposed injury to his respiratory system in the form of exposure to lead paint, fuel fumes, solvents, dust, vehicle exhaust, and sand, noting that, prior to service, the Veteran had not experienced shortness of breath.  

In another October 2013 letter, Dr. R. stated that he treated the Veteran for exacerbation of severe COPD, and that his exposure to fumes, chemicals, odors, and smoke while in the military aggravated his alpha-1 antitrypsin deficiency, as the Veteran stated that he had no problems with it prior to being in the military.     

In addition, VA requested and received an opinion from Dr. H., mentioned above, in March 2014.  Dr. H. stated that the Veteran's initial presentation in 1988 at which time he was diagnosed with exercise induced reactive airway disease was appropriately treated and may have been an early manifestation of disease (alpha-1 antitrypsin deficiency) versus additional diagnosis of asthma.  The doctor noted that no pulmonary function tests or imaging were done at that time, and that asthma is a risk factor for development of emphysema in patients with alpha-1 antitrypsin deficiency.  Other risk factors for progression of emphysema in patients with the disease include tobacco use, dusty occupational exposure, as well as family history of COPD.  In this Veteran's case, Dr. H. opined that his tobacco use, in addition to exposure to fumes, dust, and solvents during military service, aggravated his underlying condition and progression to very severe obstructive lung disease and emphysema.  

There are no competent opinions of record that are contrary to those of Drs. T., R., and H.  

In sum, in the absence of clear and unmistakable evidence that the Veteran's alpha-1 antitrypsin deficiency was not aggravated by active service, and in light of the multiple favorable nexus opinions outlined above, despite the indication that smoking may have contributed to the aggravation of alpha-1 antitrypsin deficiency, COPD, and emphysema, the Board has resolved reasonable doubt in the Veteran's favor and finds that service connection for pulmonary disease secondary to alpha-1 antitrypsin deficiency is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for pulmonary disease secondary to alpha-1 antitrypsin deficiency is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


